                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                    KNOXVILLE DIVISION


INTERNATIONAL BROTHERHOOD OF                         )
ELECTRICAL WORKERS LOCAL                             )    Civil Action No. __________________
UNION NO. 760,                                       )
                                                     )
        Plaintiff,                                   )
                                                     )
v.                                                   )
                                                     )
JEAN HOLT d/b/a STANDARD                             )
ELECTRIC COMPANY,                                    )
                                                     )
        Defendant.                                   )


                                          COMPLAINT

        1.      This is a civil action to enforce a Labor Management Committee decision rendered

under the terms of a collective bargaining agreement known as the “Inside Wiring Agreement”

(hereinafter “Inside Agreement”).

        2.      Jurisdiction of this Court is invoked under 29 U.S.C. § 185.

        3.      The International Brotherhood of Electrical Workers Local Union No. 760 (Local

760) is an unincorporated association representing employees of Jean Holt who does business as

Standard Electric Company (Standard). Local 760 and Standard are, respectively, a labor

organization and an employer as those terms are defined at 29 U.S.C. § 152(2) and (5).

        4.      Local 760 and Standard are parties to the Inside Agreement which provides a

procedure for adjusting grievances, and if the grievances are not resolved, the Inside Agreement

provides at Section 1.05 for final adjustment by a Labor Management Committee of three persons




{002601/17202/00458424.DOCX / Ver.1}


Case 3:18-cv-00437-TAV-HBG Document 1 Filed 10/09/18 Page 1 of 3 PageID #: 1
representing Local 760 and three persons representing Standard. This method of adjustment is

consistent with national policy declared at 29 U.S.C. § 173(d).

        5.      The Inside Agreement at Sections 13.01 and 13.02 provides that Standard will

deduct from the pay of employees, dues and other sums which are to be forwarded to Local 760. A

grievance protesting the failure of Standard to forward to Local 760 was submitted to Standard by

Local 760 through the grievance procedure but they were unable to resolve the grievance.

        6.       The grievance was then presented to the Labor Management Committee which

issued a decision in connection with the dispute which had arisen over the action of the failure of

Standard to forward to Local 760 the sums deducted from the pay of employees. The decision

stated as follows:

        The East Tennessee Chapter, NECA committee for Labor-Management in
        Knoxville unanimously agrees that Standard Electric Company is in direct
        violation of the Inside Collective Bargaining Agreement. The committee also is
        unanimous that Standard is to make the employee(s) and funds whole in each and
        every way.

        7.      Standard had ample opportunity to present evidence and argument to the Labor

Management Committee, and no fraud or procedural impropriety played any part in its decision.

        8       The Labor Management Committee made a reasoned decision based upon the

terms of the Inside Agreement and the evidence and argument presented, it carefully reviewed all

such evidence and argument, and acted within its authority as a result of which the decision is a

contractual interpretation of the Inside Agreement.

        9.      Standard has failed and refused to implement the decision by the Labor

Management Committee and has deliberately violated the decision through failing and refusing to

act as directed. At the time this civil action is filed, Standard has not forwarded to Local 760 the

dues and other sums deducted between October 2017 to the present and submitted to Local 760 a

{002601/17202/00458424.DOCX / Ver.1}              2

Case 3:18-cv-00437-TAV-HBG Document 1 Filed 10/09/18 Page 2 of 3 PageID #: 2
check for amounts deducted between October 2017 to March 2018 which was not honored by the

bank due to insufficient funds.

        10.     The action of Standard has resulted in damages to the employees, including lost

wages and use of those wages.

        WHEREFORE, Local 760 requests the following relief:

        (a)     A judgment confirming the decision by the Labor Management Committee and

directing Standard to implement the decision.

        (b)     A judgment for damages suffered by the Local 760 and employees of Standard; and

        (c)     For such further or different relief as the Court may deem proper or just.



                                                      Respectfully submitted,

                                                       /s/ R. Jan Jennings________________
                                                      R. Jan Jennings, BPR No. 1536
                                                      Karla M. Campbell, BPR No. 27132
                                                      Branstetter, Stranch & Jennings, PLLC
                                                      The Freedom Center
                                                      223 Rosa L. Parks Avenue, Suite 200
                                                      Nashville, TN 37203
                                                      Tel. (615) 254-8801
                                                      Email: janj@bsjfirm.com
                                                      Email: karlac@bsjfirm.com




{002601/17202/00458424.DOCX / Ver.1}              3



Case 3:18-cv-00437-TAV-HBG Document 1 Filed 10/09/18 Page 3 of 3 PageID #: 3
